EXHIBIT 99.01 CCOM Group, Inc. Reports 2013 First Quarter Results HAWTHORNE, New Jersey (May 14, 2013) – CCOM Group, Inc. (“CCOM”) (OTCQB: “CCOM,” “CCOMP”), today announced its financial results for the three months ended March 31, 2013. Results for the three months ended March 31, 2013 compared to results for the same period in 2012: · Sales increased 3.5% to $18,729,438 from $18,091,774 · Gross profit increased 6.1% to $4,824,247 from $4,548,590 · Selling, general and administrative expenses increased 0.6% to $5,443,583 from $5,412,348 · Operating loss decreased 28.3% to $(619,336) from $(863,758) · Net loss decreased 24.0% to $(731,977) from $(963,590) · Net loss per share on a fully diluted basis decreased to $(0.08) from $(0.11) per share Michael Goldman, Chief Executive Officer of CCOM, said, “The Company is seasonal and incurs losses in the first quarter each year. The 3.5% increase in first quarter year-over-year sales follows an 8.6% increase in fourth quarter year-over-year sales. Sales gains remained consistent in our residential and commercial businesses.” About CCOM Group, Inc. CCOM distributes heating, ventilating and air conditioning, (“HVAC”), equipment, parts and accessories, climate control systems, customized control panels, and plumbing and electrical supplies and equipment to professional contractors in the states of New York, New Jersey, Massachusetts, Connecticut and eastern Pennsylvania through its subsidiaries; Universal Supply Group, Inc., www.usginc.com, The RAL Supply Group, Inc., www.ralsupply.com, American/Universal Supply Division, www.ausupplyinc.com, and S&A Supply, Inc., www.sasupplyinc.com. The Company is headquartered in New Jersey, and, with its affiliates, operates out of 17 locations in its geographic trading area. For more information on CCOM’s operations, products and/or services, please visit www.ccomgrp.com. Safe Harbor Statement The foregoing press release may contain statements concerning CCOM’s financial performance, markets and business operations that may be considered "forward-looking" under applicable securities laws. CCOM cautions readers of this press release that actual results might differ materially from those projected in any forward-looking statements. Factors which might cause actual results to differ materially from any results that are projected in the forward-looking statements include the following: continued acceptance of the company's products in the marketplace, competitive factors, dependence upon third-party vendors, and other risks detailed in the company's periodic report filings with the Securities and Exchange Commission.These and certain other factors which might cause actual results to differ materially from those projected are detailed from time to time in CCOM's periodic reports and registration statements filed with the Securities and Exchange Commission. CCOM undertakes no obligation to update forward looking statements to reflect changed assumptions, the occurrence of unanticipated events, or changes in future operating results, financial condition or business over time. For further information, please contact Michael Goldman Chief Executive Officer, or William Salek, Chief Financial Officer, at (973) 427-8224. (Financial Highlights Follow) CCOM GROUP, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets March 31, December 31, (Unaudited) Assets Current assets: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $512,282 and $429,186, respectively Inventory Prepaid expenses and other current assets Total current assets Property and equipment Goodwill Other assets – noncurrent Deferred income tax asset – noncurrent $ $ Liabilities and Stockholders' Equity Current liabilities: Borrowings under credit facility - revolving credit $ $ Notes payable, current portion; includes related party notes of $1,391,663 and $607,999, respectively Convertible notes payable-related party - Trade payables Accrued liabilities Total current liabilities Convertible notes payable-related party - Notes payable, non-current portion; includes related party notes of $648,349 and $1,440,015, respectively Deferred income tax liability – noncurrent Total liabilities Commitments and contingencies Stockholders' equity: Redeemable convertible preferred stock, $.05 par value, 2,500,000 shares authorized, 293,057 shares issued and outstanding, liquidation preference of $1,465,285 Common stock, $.05 par value, 20,000,000 shares authorized, 9,154,953 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity $ $ CCOM GROUP, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations (Unaudited) For The Three Months Ended March 31, Sales $ $ Cost of sales Gross profit Selling, general and administrative expenses Operating loss ) ) Other income Interest expense, net; includes related party interest of $30,076 and $16,036, respectively ) ) Loss before income tax expense $ ) $ ) Income tax expense - Net loss ) ) Net loss per common share: Basic and diluted $ ) $ ) Weighted average shares outstanding: Basic and diluted CCOM GROUP, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Unaudited) For Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash (used in) provided by operating activities: Deferred income taxes - Provision for doubtful accounts Depreciation Net gain on disposal of fixed assets ) - Changes in operating assets and liabilities: Accounts receivable Inventory ) ) Prepaid expenses and other current assets Other assets - noncurrent Trade payables ) Accrued liabilities ) ) Net cash (used in) provided by operating activities ) Cash flows from investing activities: Additions to property and equipment - ) Proceeds from disposal of property and equipment - Net cash provided by (used in) investing activities ) Cash flows from financing activities: Repayments of notes payable; includes related party repayments of $508,002 and $8,002, respectively ) ) Issuance of notes payable, related party Borrowings (repayments) under credit facility - revolving credit, net ) Net cash provided by (used in) financing activities ) (Decrease) increase in cash ) Cash - beginning of period Cash - end of period $ $
